Citation Nr: 1233103	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-46 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial, compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

S. Grabia, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared before the undersigned Veterans Law Judge.  The Veteran also had a hearing before a Decision Review Officer in September 2010.  Transcripts of the hearings are in the file.


FINDING OF FACT

Hypertension is not manifested by a history of diastolic pressure of predominantly 100 or more requiring continuous medication for control.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in March 2008, on the underlying claim of service connection.  Where, as here, the claim has been granted and the initial rating assigned, the claim has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  




Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded a VA examination in May 2008.  As the report of the VA examination includes a review of the medical history and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, the VA examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.





The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 -93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Criteria for Hypertension

Hypertension is currently rated noncompensable or zero percent under Diagnostic Code 7101.

Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.




Facts 

The service treatment records show that on separation examination in January 1970, the blood reading was 158/100.  Previous blood pressure readings showed the diastolic readings below 100. 

After service the Veteran filed his current claim in 2008. 

Private medical records in January 2008 document a history of hypertension.  The recorded reading was 110/80. 

On VA examination in May 2008, the Veteran gave a history of hypertension since 1970.  The VA examiner noted that the Veteran was on medication daily for hypertension.  The recorded blood pressure readings were 125/86, 121/84, and 128/82.  

In his notice of disagreement in April 2009, the Veteran stated that he was on medication to control hypertension otherwise his blood pressure would be a lot higher. 

In statements in November 2009 and in September 2010, a private doctor stated that the Veteran was on medication to control hypertension and that without medication the Veteran's blood pressure would be elevated, but with medication blood pressure was controlled to 130/80 or less. 

In September 2010 and in November 2011, the Veteran testified that in 2006 his blood pressure medication was doubled to control his hypertension.  He argued that if he went off his medication his blood pressure would be dangerously high.  The Veteran stated that because he took care of his health he was being penalized.  He stated that the law should be rewritten to reward a Veteran for being conscientious.  

The Veteran made similars statements in his substantive appeal. 
Analysis

Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Although the Veteran is on medication to control hypertension, there is no medical history in service or since service of diastolic pressure predominantly 100 or more.  In the absence of such a history, the hypertension does not more nearly approximate or equate to the criteria for a 10 percent rating under Diagnostic Code7101 since the date of service.  And the Veteran has not indicated that his blood pressure is higher, but he does argue that there is a potential risk for higher readings and it is only because he takes care of his health that his blood pressure is not higher.  

The Veteran asked that the criteria by rewritten or overturned.  In its decisions, the Board is bound by VA statutes and regulations.  The Board does not have legal authority to rewrite or overturn an existing VA law.  38 U.S.C.A. § 7104 and 38 C.F.R. § 20.101.

Consequently, the weight of the evidence is against a compensable rating for hypertension.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  
There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provided for a higher rating for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1). 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised and the record does not reasonably raise the claim for a total disabled rating for compensation based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial compensable ratting for hypertension is denied. 


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


